                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DONITA ROBINSON, o/b/o
D.L.S.R.,

                 Plaintiff,                    Case No. 18-cv-11835



                                               Paul D. Borman
v.                                             United States District Judge

                                               David R. Grand
                                               United States Magistrate Judge

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.
______________________________/

    ORDER: (1) ADOPTING MAGISTRATE JUDGE’S REPORT AND
RECOMMENDATION (ECF #14); (2) GRANTING PLAINTIFF’S MOTION
  FOR REMAND UNDER SENTENCE FOUR OF 42 U.S.C. §405(g) FOR
FURTHER CONSIDERATION CONSISTENT WITH THE MAGISTRATE
   JUDGE’S REPORT AND RECOMMENDATION (ECF #12); AND (3)
       DENYING DEFENDANT’S MOTION FOR SUMMARY
                     JUDGMENT (ECF #13)

     Now before the Court is the Report and Recommendation of Magistrate Judge

David R. Grand (ECF #14) recommending that the Court grant Plaintiff Donita

Robinson’s Motion for Summary Judgment, brought on behalf of D.L.S.R, to the

extent it seeks remand (ECF #12) and deny Defendant Commissioner of Social

Security’s Motion for Summary Judgment (ECF #13).
      Having reviewed the Report and Recommendation and there being no timely

objections under 28 U.S.C. § 636(b)(1) and E.D. Mich L.R. 72.1(b), the Court

ADOPTS the Magistrate Judge’s Report and Recommendation, GRANTS Plaintiff’s

Motion for Remand, DENIES Defendant’s Motion for Summary Judgment, and

REMANDS this matter under sentence four of 42 U.S.C. §405(g) for further

consideration consistent with the Report and Recommendation.

IT IS SO ORDERED.



Dated: April 3, 2019                       s/Paul D. Borman
                                           Paul D. Borman
                                           United States District Judge




                                       2
